            Case 2:19-cr-00035-RAJ Document 336 Filed 01/13/21 Page 1 of 1




 1                                                        The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                      NO. 2:19-cr-00035-RAJ
10
                                    Plaintiff,
11
                      v.                             ORDER ON DEFENDANT’S MOTION
12
                                                     FOR COMPASSIONATE RELEASE
13    NICHOLAS STARTZMAN,
                                   Defendant.
14
15
16         This matter comes before the Court on Defendant Nicholas Startzman’s motion for

17 compassionate release. Dkt. 328. Upon communication with counsel and the Bureau of
18 Prisons, the Court has learned that Mr. Startzman has been released from Federal
19 Correctional Institution Sheridan and is now in community custody at Pioneer Fellowship
20 House. Given his release from the custody of FCI Sheridan, Mr. Startzman’s motion for
21 compassionate release is DENIED as moot.
22      DATED this 13th day of January, 2021.

23
24
                                                  A
25                                                The Honorable Richard A. Jones
                                                  United States District Judge
26
27
28


     ORDER - 1
